NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2048-17T4

L.S.,

          Plaintiff-Respondent,

v.

J.S.,

     Defendant-Appellant.
_________________________

                    Submitted February 11, 2019 – Decided April 25, 2019

                    Before Judges Gooden Brown and Rose.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Morris County,
                    Docket No. FM-14-1170-13.

                    J.S., appellant pro se.

                    Gary Wm. Moylen, attorney for respondent.

PER CURIAM

          In this post-judgment matrimonial matter, defendant (ex-husband) appeals

from two Family Part orders. He appeals from a December 4, 2017 order,
denying his motion to reconsider a June 22 and a July 7, 2017 order. The June

22 order denied his motion to terminate or reduce his alimony obligation to

plaintiff (ex-wife), and the July 7 order awarded plaintiff $4970 in counsel fees.

Defendant also appeals from a December 12, 2017 order, denying his motion for

an order to show cause. We affirm.

      The parties married in 1992 and divorced in 2014. Under the parties' June

2, 2014 matrimonial settlement agreement (MSA), which was incorporated into

their final dual judgment of divorce of the same date, defendant agreed to pay

"permanent alimony" in the amount of "$27,000 per year, payable in weekly

installments of $519 through the New Jersey Support Payment Center." Under

the MSA, defendant's alimony obligation would terminate "upon the death of

[plaintiff] or her remarriage, cohabitation[,] or alimony buyout under the terms

of th[e] [MSA]."

      The MSA provided that the alimony provision was based upon the

following factors:

            Both parties [were fifty-three] years old and in
            relatively good health.   [Defendant] has been a
            contractor for his entire career. [1] The forensic

1
  According to the MSA, defendant "owns or has owned the following business
enterprises: North Jersey Wildlife Control, LLC […], East Madison Assoc.,
LLC[;] Broadview Development Group, LLC[;] and Broadview Associates,
LLC." Plaintiff "waive[d] all interest and/or claims to these businesses."
                                                                          A-2048-17T4
                                        2
            accountant, Brian Corcoran, CPA, has determined his
            historical annual gross personal income to be between
            $115,000 and $130,000. Both parties dispute Mr.
            Corcoran's findings.       [Plaintiff] believe[d] these
            amounts      under-estimate     [defendant's]   income.
            [Defendant] believe[d] these amounts over-estimate his
            income. Over the past few years, [plaintiff] has worked
            as a part-time babysitter earning $15 per hour. She is
            now working full[-]time, earning gross income of
            approximately $450 per week, or $22,500 per year.
            [Plaintiff] agree[d] to the imputation of $25,000 gross
            income per year. Both parties [were] high school
            graduates. The parties have each certified to marital
            expenses of approximately $10,000 per month on their
            Case Information Statements [(CIS)] filed with the
            [c]ourt.

      A handwritten addendum to the MSA provided:

            For the first [eighteen] months or the sale of the marital
            residence, whichever first occurs, [defendant's]
            alimony obligation shall be reduced to one-half [or]
            $259.50 per week. The other one-half of this payment
            shall separately accrue for no longer than the [eighteen-
            month] period. During this time of accrual, the parties
            agree to a [two percent] annual interest on the unpaid
            amount. This unpaid amount shall be paid to [plaintiff]
            from [defendant's] share of the proceeds from the sale
            of the marital residence.

      The marital residence referenced in the handwritten addendum was

addressed under the equitable distribution section of the MSA. Specifically, the

parties shared an "equal interest" in the marital residence, which had a "current

selling price of . . . between $925,000 and $1,000,000." Defendant's mother also


                                                                         A-2048-17T4
                                        3
"own[ed] a life estate on [the] property."       Plaintiff was entitled to "sole

occupancy and possession of the [m]arital [r]esidence" and "agree[d] that upon

the consent of [defendant's mother] or upon a forced sale due to foreclosure,

whichever first occur[red], the marital residence [would] be sold."

      Paragraph 3.5 of the MSA delineated how the proceeds of the sale of the

marital residence would be distributed. At closing, usual and customary costs,

$100,000 for defendant's mothers' life estate interest, and any outstanding

mortgages and loans on the property would be subtracted from the sale price.

The remaining balance would be divided between both parties, with plaintiff

receiving her one-half interest and the following amounts being paid to plaintiff

from defendant's one-half interest: 1) $32,430.61 in pendente lite obligations; 2)

one-half debt due on a Target credit card; 3) any outstanding support arrears;

and 4) $4282.02 in medical bills. Any shortfall not covered by defendant's share

would be added to defendant's support arrears.

      Under Paragraph 3.21,

            [t]he parties agree[d] that the terms and provisions of
            this [MSA] act in full and complete satisfaction of any
            and all claims which either may have against the other,
            including their respective rights to equitable
            distribution under [N.J.S.A.] 2A:34-23. In further
            discharge of the claims of [plaintiff] for equitable
            distribution and alimony, [defendant] shall pay to


                                                                          A-2048-17T4
                                        4
            [plaintiff] the totals described in Paragraph 3.5 tax[-]
            free, from the sale of the marital residence.

      Under the bankruptcy provision of the MSA, the parties agreed that "[a]ll

of the provisions in th[e] [a]greement for the payment of money by either party

[were] not dischargeable in bankruptcy" and that "the debts incurred by either

[party] . . . [were] of such a nature that they [were] not dischargeable in a

bankruptcy proceeding, whether voluntary o[r] involuntary." Regarding counsel

fees in the event of a breach, the MSA provided:

            If either party defaults in the performance of any
            provisions of this [a]greement, and if the other party
            shall institute and prevail in legal proceedings to
            enforce the performance of such provisions by the
            defaulting party, then the faulting party shall pay to the
            other party, the necessary and reasonable court costs
            and attorney's fees incurred by the prevailing party in
            connection with such legal proceedings. . . . This
            provision is intended to be enforced as a freely
            bargained for contractual agreement, and a counsel fee
            claim for reimbursement pursuant to this provision is
            not intended to and shall not be subject to the [c]ourt's
            discretion under [Rule] 4:42-9(a).

      The parties further acknowledged that in executing the MSA, "they have

each been represented by counsel with respect to the negotiation, drafting, and

execution of th[e] [a]greement." Both parties "specifically indicate[d] their

satisfaction with the services of counsel, and further state[d] that they have had

an adequate opportunity to discuss th[e] [a]greement, its provisions, and the

                                                                          A-2048-17T4
                                        5
effects thereof with respective counsel[.]" Each party acknowledged that the

MSA "contain[ed] the entire understanding of the parties, and there [were] no

representations, warranties, covenants, promises or undertakings other than

those expressly set forth" in the MSA. They "agree[d] that their future relations

shall be governed and fully prescribed by the terms" of the MSA, and any

"modification or waiver of any of the provisions . . . shall be effective only if

made in writing." The parties also acknowledged that they were "entering into

[the] [a]greement voluntarily, without threat, force, coercion[,] or duress . . . by

any person[,]" and believed that the agreement was "fair, equitable, and

appropriate under all of the circumstances of th[e] case" and "their respective

individual best interests."

      Thereafter, the parties engaged in extensive post-judgment motion

practice. In 2016, the marital residence was sold for $321,771.60. Pursuant to

a settlement agreement executed in a lawsuit filed by defendant's mother against

the parties in connection with the sale of the marital residence, defendant's

mother received $160,000, $130,000 of which was derived from the proceeds of

the sale. On February 17, 2017, plaintiff filed an enforcement motion to compel

defendant to pay her $519 per week in permanent alimony and to have the

accrued alimony, with two percent interest, that was deferred from June 2, 2014,


                                                                            A-2048-17T4
                                         6
until the resumption date of full alimony payments, added to defendant's support

arrears as required under the MSA and handwritten addendum. Plaintiff also

sought counsel fees.    Defendant opposed the motion and cross-moved for

termination or reduction of his alimony obligation based on changed

circumstances.   Although the motion judge directed defendant to provide

supplemental financial documents, including five years of income tax returns,

defendant only provided tax returns for three years, during which defendant

reported earnings of $31,200 in 2014, $42,400 in 2015, and $41,600 in 2016.

      On June 9, 2017, Judge Michael Paul Wright conducted oral argument on

the motions,2 during which defense counsel argued that defendant's

"understanding" of "[P]aragraph 3.21" of the MSA was that "his obligation to

pay alimony would terminate when the house was sold and [plaintiff] got the

proceeds." Thus, according to defendant, Paragraph 3.21 constituted a "buy out"

provision. Alternatively, defendant argued for reduced alimony because he was

now remarried with an eleven-month-old child, caring for his sick mother,

unemployed, and having trouble finding work because of his health and age.



2
   At oral argument, defense counsel submitted to the court the parties' 2012
income tax return when they were still married, showing a net income of
$50,000.


                                                                        A-2048-17T4
                                       7
      In a June 22, 2017 order, Judge Wright granted plaintiff's motion in its

entirety and denied defendant's cross-motion. In his accompanying six-page

statement of reasons, after reciting the applicable legal principles 3 and the

pertinent provisions of the MSA, the judge rejected defendant's argument that

the sale of the marital residence and distribution of the proceeds terminated his

alimony obligation. The judge explained:

            The boilerplate integration language contained in
            [P]aragraph 3.21 cannot reasonabl[y] be read to excuse
            [d]efendant's alimony obligation, especially when read
            in conjunction with the alimony-specific provisions of
            the MSA.       Paragraph 2.2 indicates [d]efendant's
            alimony obligation is "permanent." Paragraph 2.3 lists
            several termination events for [d]efendant's alimony
            obligation. Plaintiff's receipt of proceeds from the sale
            of the marital home is not one such event. The
            [handwritten] addendum reference[s] both alimony

3
   See Massar v. Massar, 279 N.J. Super. 89, 93 (App. Div. 1995) ("Marital
agreements are essentially consensual and voluntary and as a result, they are
approached with a predisposition in favor of their validity and enforceability.");
Rosen v. Rosen, 225 N.J. Super. 33, 36 (App. Div. 1988) ("However, courts
have allowed modification of property settlement agreements under the catch -
all paragraph (f) of [Rule] 4:50-1, . . . where there is a showing of inequity and
unfairness."); Konzelman v. Konzelman, 158 N.J. 185, 194 (1999) ("Courts have
continuing power to oversee divorce agreements . . . and the discretion to modify
them on a showing of 'changed circumstances,' . . . that render their continued
enforcement unfair, unjust, and inequitable.") (citations omitted); Crews v.
Crews, 164 N.J. 11, 24 (2000) ("Courts have the equitable power to . . . revise
[alimony] orders . . . 'on a showing of changed circumstances.'" (quoting Lepis
v. Lepis, 83 N.J. 139, 146 (1980))).



                                                                          A-2048-17T4
                                        8
            payments and the proceeds of the sale of the marital
            home. The addendum similarly does not provide for
            alimony termination upon the distribution of these
            proceeds.

See Flanigan v. Munson, 175 N.J. 597, 606 (2003) ("In interpreting a [property

settlement agreement], [i]t is not the real intent but the intent expressed or

apparent in the writing that controls." (second alteration in original) (quoting

Garfinkel v. Morristown Obstetrics & Gynecology Assocs., 168 N.J. 124, 135

(2001))); Miller v. Miller, 160 N.J. 408, 419 (1999) ("Given the absence of

unconscionability, fraud, or overreaching in the negotiations of the settlement,

. . . no legal or equitable basis exists to reform the parties' property settlement

agreement.").

      Turning to defendant's alternate request for a reduction of alimony, the

judge determined "[d]efendant ha[d] not established a prima facie showing of

changed circumstances" and denied the request without prejudice. The judge

noted that "[c]ourts have consistently rejected requests for modification based

on circumstances that are only temporary or which are expected to occur but

have not yet occurred." See Lepis, 83 N.J. at 151. According to the judge,

"[d]efendant's motion papers simply advance[d] a naked assertion that he [was]

no longer making the sums of money he did previously." Judge Wright was



                                                                           A-2048-17T4
                                        9
unpersuaded, particularly since "[d]efendant's financial status [was] totally

unverified by any persuasive proofs." The judge explained:

            Defendant's 1040s indicate that from 2014 through
            2016, [d]efendant earned a combined total income of
            $115,200. During those years, [d]efendant report[ed]
            paying alimony in the amount of $67,467. The [c]ourt
            is leery of these numbers given that—if accurate—
            [d]efendant's only available income for these three (3)
            years was the $47,733 that remain[ed] after deducting
            alimony. . . . Moreover, [d]efendant's previously filed
            CISs do not indicate that [d]efendant has liquidated any
            significant assets during this time. In fact, [d]efendant's
            CIS dated October 1, 2015[,] values his total assets at
            [$8000]. Defendant's CIS filed March 31, 2017[,]
            values his total assets at [$7000].

                  The "numbers" simply do not add up. . . .
            Defendant provides no W-2s or profits and loss
            statements with his tax returns. If anything, it appears
            [d]efendant has been able to pay alimony for several
            years despite his argument regarding reduced income.
            Moreover, [d]efendant has failed to demonstrate any
            reduced income is involuntary. . . .

      In that regard, Judge Wright referenced the findings detailed in a

September 15, 2014 order by a prior judge, stating:

            Defendant claims his current employment has left him
            in dire financial straits, however, it seems . . .
            [d]efendant has willfully terminated his own more
            lucrative business ventures in an effort to frustrate the
            [o]rders of this [c]ourt and the provisions of the parties'
            [MSA]. . . . [T]he court notes [d]efendant's continual
            defiance of [c]ourt [o]rders and his recalcitrant
            behavior throughout the litigation of this matter. . . .

                                                                          A-2048-17T4
                                       10
            [T]his behavior continually delayed or otherwise
            frustrated the proceedings in this matter, resulting in
            duplicative enforcement motions. . . . [Defendant's]
            reliance on the argument that his financial
            circumstances have changed dramatically and therefore
            render him unable to contribute towards these costs is
            directly related to his choice to abandon his previously
            successful business ventures. Defendant's scorched
            earth position cannot be countenanced[.]

      Relying on Larbig v. Larbig, 384 N.J. Super. 17, 23 (App. Div. 2006),

Judge Wright stated "[c]ase law in fact tells the [c]ourt to be leery of self-

employed individuals, as they are in 'a better position to present an unrealistic

picture of [their] actual income than a W-2 earner.'" Thus, Judge Wright rejected

defendant's claim of changed circumstances warranting modification pursuant

to Lepis, 83 N.J. at 151. Further, after analyzing the applicable factors under

Rule 5:3-5(c), Judge Wright granted plaintiff's request for counsel fees subject

to the submission of a certification of services as required under Rule 4:42-9(b).

The judge found that "[t]he majority of [d]efendant's requests were either denied

or denied without prejudice," and plaintiff "[was] in the inferior financial

position." Upon submission of the requisite certification of services, in a July

7, 2017 order, Judge Wright awarded plaintiff counsel fees in the amount of

$4970, payable within thirty days.




                                                                          A-2048-17T4
                                       11
      On July 31, 2017, defendant moved for reconsideration of the June 22 and

July 7, 2017 orders, and, for the first time, requested an order compelling

plaintiff to pay him alimony. In support of his uncounseled motion, defendant

certified that, when the judge concluded that his assertions were "contrary to the

evidence," the judge failed to consider the financial documents he previously

submitted, including his 2014, 2015, and 2016 tax returns, a life insurance quote,

unemployment checks, and his most recent bank statement showing a $5

balance. He also certified that his income had been reduced by "more than

[seventy-five percent]" over "almost [thirty-two] months due to involuntary

poor economic circumstances in construction" as evidenced by several news

articles he referenced.   He also accused the "[c]ourt [of] . . . recast[ing],

revis[ing,] or rewrit[ing] the MSA" by stating that his understanding was

unreasonable, and accused plaintiff and her attorney of making "false

representation[s]" to the court about him "hiding money" and "fraudulent

claim[s] that the [MSA does not] say what it means[.]" Additionally, he accused

Corcoran of "violat[ing] . . . the law[] and [professional] regulations" in his

valuation of defendant's business that was used in the MSA.

      Plaintiff opposed the motion and cross-moved for an order incarcerating

defendant until he complied with the June 22 and July 7 orders. To refute


                                                                          A-2048-17T4
                                       12
defendant's claims of poverty, plaintiff submitted "a monthly bank statement of

[defendant's] company 'North Jersey Wildlife Control LLC […],'" showing

monthly deposits of $153,845.61, $184,477.37, and $175,000. Plaintiff also

provided a joint bank statement in the names of defendant and his new wife

showing a $3500 deposit, which, according to plaintiff, provided evidence of

defendant's ability to "hide income." In reply, defendant certified that the bank

deposits were "[four-and-one-half] to [five] years old." He also submitted his

Chapter 7 bankruptcy petition dated August 31, 2017, and a May 13, 2014 email

from defendant to plaintiff's attorney discussing a possible alimony buyout.

      In a December 4, 2017 order, Judge Wright denied defendant's motion in

its entirety and granted, in part, plaintiff's request to incarcerate defendant for

noncompliance. In his eight-page statement of reasons, the judge found that

"[d]efendant fail[ed] to provide new persuasive evidence" to support "his

position" that the court "overlook[ed] his financial information, his closed

business, . . . his reduction in income[,]" or "his dire financial circumstances[.]"

According to the judge, defendant "fail[ed] to establish that the [c]ourt failed to

appreciate the significance of probative evidence" or that "the [c]ourt . . . made

its decision on an incorrect basis of facts[,]" as required for relief on a motion

for reconsideration under Rule 4:49-2 and Cummings v. Bahr, 295 N.J. Super.


                                                                            A-2048-17T4
                                        13
374, 384 (App. Div. 1996).       Instead, the judge stated "[d]efendant simply

disagree[d] with the [c]ourt's analysis." See Palombi v. Palombi, 414 N.J. Super.

274, 288 (App. Div. 2010) (explaining that reconsideration "is not appropriate

merely because a litigant is dissatisfied with a decision of the court or wishes to

reargue a motion"); Town of Phillipsburg v. Block 1508, Lot 12, 380 N.J. Super.

159, 175 (App. Div. 2005) ("A motion for reconsideration is properly based on

'matters . . . which counsel believes the court has overlooked or as to which it

has erred.'" (alteration in original) (quoting R. 4:49-2)).

      In particular, Judge Wright noted "[d]efendant [did] not specify certain

facts for the [c]ourt to reconsider, but [made] bold statements of dissatisfaction

with the [c]ourt's decision." For instance, [d]efendant

            provide[d] no bank statements, no tax returns, or
            anything else that would indicate the status of his
            financial circumstances.     He simply allude[d] to
            documents and cite[d] a two . . . page letter that
            refer[red] to these documents as attachments without
            providing the actual documents. . . . Additionally,
            defendant [did] not provide proof of his seventy-five
            percent . . . reduction in income with anything other
            than news articles regarding the state of the economy.

Thus, the judge concluded defendant "provide[d] no new arguments that

persuade[d] the [c]ourt its previous analysis was incorrect."




                                                                           A-2048-17T4
                                        14
      Likewise, the judge determined defendant's argument "that the [c]ourt

attempted to 'recast' the parties[' MSA] when disagreeing with [defendant's]

interpretation of Paragraph 3.21" failed "to meet his burden for a motion for

reconsideration."   Judge Wright pointed out that rather than "provid[ing]

evidence demonstrating the [c]ourt's interpretation as unreasonable" or "cit[ing]

to any prior communication that would clarify any of the alleged ambiguity of

the language between both parties[,]" defendant "simply challenge[d] the

[c]ourt's analysis . . . regurgitating the same arguments previously offered."

Regarding defendant's newly minted request for plaintiff to pay him alimony,

the judge noted that the motion was "not appropriate on reconsideration[.]"

Nonetheless, the judge denied the motion on the merits, explaining that by

providing defendant's "bank statements which point to better financial

circumstances than . . . [d]efendant would like the [c]ourt to believe[,] . . .

[p]laintiff . . . provided the court with good cause to deny [defendant's] request

for alimony."

      Turning to plaintiff's cross-motion, Judge Wright explained that when a

party fails "to comply with the terms of an order[,]" a "litigant may seek relief

from the [c]ourt" pursuant to Rule 1:10-3. According to the judge, such relief

is appropriate where the party's "recalcitran[ce]" justifies an order "to coerce


                                                                          A-2048-17T4
                                       15
compliance" and the judge "find[s] on the record that the delinquent party has

the ability to comply with the order enforcing litigant's rights." See Manalapan

Realty, LP v. Twp. Comm. of Manalapan, 140 N.J. 366, 392 (1995).

      The judge found that:

            Defendant has failed to comply with several court
            orders for payment of alimony, dating back to 2014.
            Likewise, [d]efendant's conduct of noncompliance has
            been noted in the language of prior [c]ourt [o]rders
            . . . . Additionally, [d]efendant has continued to file
            frivolous litigation with his current [m]otion for
            [r]econsideration in order to prolong litigation and
            continue to avoid compliance with the [c]ourt's prior
            [o]rders.

                  . . . Defendant has a history of noncompliance
            that continued to prejudice [p]laintiff.

As a result, Judge Wright ordered that:

            Defendant shall make a good faith payment of ten
            thousand dollars . . . within seven . . . days of the date
            of this [o]rder. Should [d]efendant fail to make said
            payment, upon . . . [p]laintiff's certification of
            noncompliance, the [c]ourt will immediately schedule
            an enforcement hearing exposing . . . [d]efendant to
            immediate incarceration. Likewise, should [d]efendant
            fail to pay [p]laintiff the remaining arrears within the
            time frame mandated, upon [p]laintiff's certification of
            noncompliance, an enforcement hearing will be
            scheduled exposing defendant to further incarceration.

      On December 11, 2017, defendant filed a motion for an order to show

cause, requesting an ability to pay hearing, an "indigency" hearing, a plenary

                                                                         A-2048-17T4
                                       16
hearing regarding the interpretation of the MSA, and an order restraining

plaintiff from seeking defendant's incarceration. In a supporting certification,

defendant reiterated his prior arguments, stated he "continue[d] to be irreparably

harmed and damaged with threats of incarceration based on inadmissible,

fraudulent evidence[,]" and requested a stay of the December 4 order. In a

December 12, 2017 order, Judge Wright denied defendant's application without

prejudice. In rejecting defendant's application, the judge found that "[d]efendant

fail[ed] to provide proof of service" in compliance with Rule 4:52-1(a), and

"failed to establish irreparable harm" pursuant to Crowe v. De Gioia, 90 N.J.

126, 132-34 (1982).4 On January 3, 2018, defendant filed the instant notice of

appeal.

      Defendant argues the judge abused his discretion 5 by denying his motion

for reconsideration of the June 22 and July 7 orders, and deprived him of "all


4
  On December 14, 2017, we denied defendant's emergent application, seeking
a stay of the December 4 order, noting that "[i]f arrested, the trial court must
conduct an ability to pay hearing before defendant can be incarcerated." On
December 15, 2017, over defendant's objection, plaintiff's attorney filed a
certificate of non-compliance with the court, averring that defendant failed to
comply with the December 4 order and requesting an enforcement hearing.
5
   An "abuse of discretion only arises on demonstration of 'manifest error or
injustice,'" Hisenaj v. Kuehner, 194 N.J. 6, 20 (2008) (quoting State v. Torres,
183 N.J. 554, 572 (2005)), and occurs when the trial judge's decision is "made


                                                                          A-2048-17T4
                                       17
[d]ue [p]rocess [r]ights." Defendant asserts the "[j]udge made his decision on

palpably incorrect reasoning," which was "based on stale and inadmissible

financial and income proofs." According to defendant, the judge failed to

consider evidence of his "changed circumstances[,]" particularly that his income

had been "substantially reduced," and "failed to consider and weigh" the

statutory factors enumerated in N.J.S.A. 2A:34-23(b).6         Further, defendant

contends the judge's decision was based on a palpably incorrect interpretation

of the MSA, rendering the "order . . . unjust" or "inequitable." Additionally,

defendant contends the judge erred in denying his motion for an order to show




without a rational explanation, inexplicably departed from established policies,
or rested on an impermissible basis." Milne v. Goldenberg, 428 N.J. Super. 184,
197 (App. Div. 2012) (quoting Flagg v. Essex Cty. Prosecutor, 171 N.J. 561,
571 (2002)).
6
  We note that the fourteen enumerated factors were part of the amendments to
N.J.S.A. 2A:34-23(b), enacted on September 10, 2014, over three months after
the execution of the MSA and the entry of the final judgment of divorce in this
case. Because the Legislature specified that the amendment would not be
applied retroactively to modify "any enforceable written agreement between the
parties" in effect prior to the amendment, L. 2014, c. 42, § 2, it is not applicable
to this case.



                                                                            A-2048-17T4
                                        18
cause because an application of the Crowe factors7 "support[ed] the issuance of

emergent relief."

      We have considered defendant's contentions in light of the record and

applicable legal principles and conclude they are without sufficient merit to

warrant discussion in a written opinion.        R. 2:11-3(e)(1)(E).     We affirm

substantially for the reasons expressed by Judge Wright in his comprehensive,

cogent, and well-reasoned statement of reasons accompanying the December 4

and 12, 2017 orders.

      Affirmed.




7
  Under Crowe, a party seeking interim injunctive relief must demonstrate: (1)
whether the injunction is "necessary to prevent irreparable harm"; (2) whether
"the legal right underlying [the] claim is unsettled"; (3) whether the applicant
has made "a preliminary showing of a reasonable probability of ultimate success
on the merits"; and (4) "the relative hardship to the parties in granting or denying
[injunctive] relief." 90 N.J. at 132-34.
                                                                            A-2048-17T4
                                        19